          Case 2:19-cv-02158-RFB-NJK Document 12 Filed 04/27/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   BEHROOZ MOHAZZABI,
                                                            Case No.: 2:19-cv-02158-RFB-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
14   KENT F. LARSEN,
15          Defendant(s).
16         To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a), nor has either party filed a request to stay discovery. To the extent that a request to stay
18 discovery is sought, a stipulation or motion seeking that relief must be filed by May 11, 2020. If
19 no such request is filed, a joint proposed discovery plan must be filed by May 26, 2020.
20         IT IS SO ORDERED.
21         Dated: April 27, 2020
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                    1
